


Exhibit 10a.

AMENDED
WINNEBAGO INDUSTRIES, INC.

2004 INCENTIVE COMPENSATION PLAN

1. Plan. The Winnebago Industries, Inc. 2004 Incentive Compensation Plan (the
“Plan” ) was adopted by Winnebago Industries, Inc. (the “Company” ) to reward
certain key Employees of the Company and its Affiliates and Non-employee
Directors of the Company by providing for certain cash benefits and by enabling
them to acquire shares of Common Stock of the Company.

2. Objectives. The purpose of this Winnebago Industries, Inc. 2004 Incentive
Compensation Plan is to further the interests of the Company and its
shareholders by providing incentives in the form of Awards to key Employees and
Non-employee Directors who can contribute materially to the success and
profitability of the Company and its Affiliates. Such Awards will recognize and
reward outstanding performances and individual contributions and give
Participants in the Plan an interest in the Company parallel to that of the
shareholders, thus enhancing the proprietary and personal interest of such
Participants in the Company’s continued success and progress. This Plan will
also enable the Company and its Affiliates to attract and retain such Employees
and Non-employee Directors.

3. Definitions. As used herein, the terms set forth below shall have the
following respective meanings unless otherwise expressly provided herein:

“Administrator” means (i) with respect to Employee Awards, the Committee, and
(ii) with respect to Director Awards, the Board.

 

“Affiliate” means a Subsidiary or Joint Venture.

“Authorized Officer” means the Chief Executive Officer of the Company (or any
other senior officer of the Company to whom the Chief Executive Officer shall
delegate the authority to execute any Award Agreement, where applicable).

 

“Award” means an Employee Award or a Director Award.

 

“Award Agreement” means any Employee Award Agreement or Director Award
Agreement.

 

“Board” means the Board of Directors of the Company.

 

“Cash Award” means an award denominated in cash.

“Change in Control,” unless otherwise defined by the Committee, means the time
when (i) any Person becomes an Acquiring Person, or (ii) individuals who shall
qualify as Continuing Directors of the Company shall have ceased for any reason
to constitute at least a majority of the Board of Directors of the Company,
provided, however, that in the case of either clause (i) or (ii) a Change of
Control shall not be deemed to have occurred if the event shall have been
approved prior to the occurrence thereof by a majority of the Continuing
Directors who shall then be members of such Board of Directors, and in the case
of clause (i) a Change of Control shall not be deemed to have occurred upon the
acquisition of stock of the Company by a pension, profit-sharing, stock bonus,
employee stock ownership plan or other retirement plan intended to be qualified
under Section 401(a) of the Code established by the Company or any subsidiary of
the Company. (In addition, stock held by such a plan shall not be treated as
outstanding in determining ownership percentages for purposes of this
definition.)

 

For the purpose of the definition “Change of Control” only:

(a)  “Continuing Director” means (i) any member of the Board of Directors of the
Company, which such person is a member of the Board, who is not an Affiliate or
Associate of any Acquiring Person or of any such Acquiring Person’s Affiliate or
Associate and was a member of the Board prior to the time when such Acquiring
Person shall have become an Acquiring Person, and (ii) any successor of a
Continuing Director, while such successor is a member of the Board, who is not
an Acquiring Person or any Affiliate or Associate of any Acquiring Person or a
representative or nominee of an Acquiring Person or of any affiliate or
associate of such Acquiring Person and is recommended or elected to succeed the
Continuing Director by a majority of the Continuing Directors.

 


--------------------------------------------------------------------------------


(b)  “Acquiring Person” means any Person or any individual or group of
Affiliates or Associates of such Person who acquires beneficial ownership,
directly or indirectly, of 20 percent or more of the outstanding stock of the
Company if such acquisition occurs in whole or in part, except that the term
“Acquiring Person” shall not include a Hanson Family Member or an Affiliate or
Associate of a Hanson Family Member. Notwithstanding the foregoing, no Person
shall become an “Acquiring Person” as the result of (x) an acquisition of Common
Stock by the Company which, by reducing the number of shares outstanding,
increases the proportionate number of shares beneficially owned by such Person
to 20% or more of the outstanding Common Stock then outstanding or (y) the
acquisition by such Person of newly-issued Common Stock directly from the
Company (it being under stood that a purchase from an underwriter or other
intermediary is not directly from the Company); provided however, that if a
Person shall become the beneficial owner of 20% or more of the Common Stock then
outstanding by reason of share purchases by the Company or the receipt of
newly-issued Common Stock directly from the Company and shall, after such share
purchases or direct issuance by the Company, become the beneficial owner of any
additional Common Stock of the Company, then such Person shall be deemed to be
an “Acquiring Person”; provided further, however, that any transferee from such
Person who becomes the beneficial owner of 20% or more of the Common Stock then
outstanding shall nevertheless be deemed to be an “Acquiring Person.”
Notwithstanding the foregoing, if the Board of Directors of the Company
determines in good faith that a Person who would otherwise be an “Acquiring
Person,” as defined pursuant to the foregoing provisions of this paragraph, has
become such inadvertently, and such Person divests as promptly as practicable
(and in any event within ten business days after notification by the Company) a
sufficient number of shares of Common Stock so that such Person would no longer
be an “Acquiring Person,” as defined pursuant to the foregoing provisions of
this paragraph, then such Person shall not be deemed to be an “Acquiring Person”
for any purpose of this Plan.

(c)  “Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified.

(d)  “Associate” means (1) any corporate, partnership, limited liability
company, entity or organization (other than the Company or a majority-owned
subsidiary of the Company) of which such a Person is an officer, director,
member, or partner or is, directly, or indirectly the beneficial owner of ten
percent (10 percent) or more of the class of equity securities, (2) any trust or
fund in which such person has a substantial beneficial interest or as to which
such person serves as trustee or in a similar fiduciary capacity, (3) any
relative or spouse of such person, or any relative of such spouse, or (4) any
investment company for which such person or any Affiliate of such person serves
as investment advisor.

(e)  “Hanson Family Member” means John K. Hanson and Luise V. Hanson (and the
executors or administrators of their estates), their lineal descendants (and the
executors or administrators of their estates), the spouses of their lineal
descendants (and the executors or administrators of their estate) and the
John K. and Luise V. Hanson Foundation.

(f)  “Person” means an individual, corporation, limited liability company,
partnership, association, joint stock company, trust, unincorporated
organization or government or political subdivision thereof.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Human Resources Committee of the Board or such other
independent Committee of the Board as is designated by the Board to administer
the Plan.

 

“Common Stock” means Winnebago Industries, Inc. common stock, par value $.50 per
share.

 

“Company” means Winnebago Industries, Inc., an Iowa corporation, or any
successor thereto.

“Director Award” means any Stock Award, Non-qualified Stock Options or
Performance Award granted, whether singly, in combination or in tandem, to a
Participant who is a Non-employee Director pursuant to such applicable terms,
conditions and limitations (including treatment as a Performance Award) as the
Board may establish in order to fulfill the objectives of the Plan.

“Director Award Agreement” means a written agreement setting forth the terms,
conditions and limitations applicable to a Director Award, to the extent the
Board determines such agreement is necessary.

“Disability” means the Participant is unable to perform each of the essential
duties of such Participant’s position by reason of a medically determinable
physical or mental impairment which is potentially permanent in character or
which can be expected to last for a continuous period of not less than 12
months.

 

 

2


--------------------------------------------------------------------------------


“Dividend Equivalents” means, with respect to Stock Units or shares of
Restricted Stock that are to be issued at the end of the Restriction Period, an
amount equal to all dividends and other distributions (or the economic
equivalent thereof) that are payable to shareholders of record during the
Restriction Period on a like number of shares of Common Stock.

 

“Employee” means an employee of the Company or any of its Affiliates.

“Employee Award” means any Option, SAR, Stock Award, Cash Award or Performance
Award granted, whether singly, in combination or in tandem, to a Participant who
is an Employee pursuant to such applicable terms, conditions and limitations
(including treatment as a Performance Award) as the Committee may establish in
order to fulfill the objectives of the Plan.

“Employee Award Agreement” means a written agreement setting forth the terms,
conditions and limitations applicable to an Employee Award, to the extent the
Committee determines such agreement is necessary.

“Equity Award” means any Option, SAR, Stock Award, or Performance Award (other
than a Performance Award denominated in cash) granted to a Participant under the
Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) (A) if Common Stock is listed on a national securities exchange, the closing
price per share of such Common Stock on the consolidated transaction reporting
system for the principal national securities exchange on which shares of Common
Stock are listed on that date, or, if there shall have been no such sale so
reported on that date, on the next succeeding date on which such a sale was so
reported, (B) if Common Stock is not so listed but is quoted on the NASDAQ
National Market, the mean between the highest and lowest sales price per share
of Common Stock reported by the NASDAQ National Market on that date, or, if
there shall have been no such sale so reported on that date, on the next
succeeding date on which such a sale was so reported, or, at the discretion of
the Committee, the price prevailing on the NASDAQ National Market at the time of
exercise, (C) if Common Stock is not so listed or quoted, the mean between the
closing bid and asked price on that date, or, if there are no quotations
available for such date, on the next succeeding date on which such quotations
shall be available, as reported by the NASDAQ Stock Market, or, if not reported
by the NASDAQ Stock Market, by the National Quotation Bureau Incorporated or
(D) if Common Stock is not publicly traded, the most recent value determined by
an independent appraiser appointed by the Company for such purpose, or (ii) if
applicable, the price per share as determined in accordance with the procedures
of a third party administrator retained by the Company to administer the Plan.

“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan. The Grant Date for a substituted award is the Grant Date of the original
award.

“Grant Price” means the price at which a Participant may exercise his or her
right to receive cash or Common Stock, as applicable, under the terms of an
Award.

“Incentive Stock Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.

“Joint Venture” means any joint venture or partnership in which the Company has
at least 50% ownership, voting, capital or profit interests (in whatever form).

“Non-employee Director” means an individual serving as a member of the Board who
is not an Employee of the Company or any of its Affiliates.

 

“Non-qualified Stock Option” means an Option that is not an Incentive Stock
Option.

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified Grant Price, which may be an Incentive Stock Option or a
Non-qualified Stock Option.

 

3


--------------------------------------------------------------------------------


“Participant” means an Employee or Non-employee Director to whom an Award has
been granted under this Plan.

“Performance Award” means an Award made pursuant to this Plan that is subject to
the attainment of one or more performance goals.

“Performance Goal” means a standard established by the Committee to determine in
whole or in part whether a Qualified Performance Award shall be earned.

“Qualified Performance Award” means a Performance Award made to a Participant
who is an Employee that is intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code, as described in Section 8(v)(B)
of the Plan.

 

“Restricted Stock” means Common Stock that is restricted or subject to
forfeiture provisions.

“Restriction Period” means a period of time beginning as of the Grant Date of an
Award of Restricted Stock and ending as of the date upon which the Common Stock
subject to such Award is no longer restricted or subject to forfeiture
provisions.

“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
or Common Stock, equal to the excess of the Fair Market Value or other specified
valuation of a specified number of shares of Common Stock on the date the right
is exercised over a specified Grant Price, in each case, as determined by the
Committee.

“Stock Award” means an Award in the form of shares of Common Stock or Stock
Units, including an award of Restricted Stock.

“Stock Unit” means a unit equal to one share of Common Stock (as determined by
the Committee) granted to either an Employee or a Non-employee Director.

“Subsidiary” means any corporation of which the Company directly or indirectly
owns shares representing 50% or more of the combined voting power of the shares
of all classes or series of capital stock of such corporation which have the
right to vote generally on matters submitted to a vote of the shareholders of
such corporation.

 

4. Eligibility.

(a)  Employees. Employees eligible for the grant of Employee Awards under this
Plan are those who hold positions of responsibility and whose performance, in
the judgment of the Committee, can have a significant effect on the success of
the Company and its Affiliates.

(b)  Directors. Members of the Board eligible for the grant of Director Awards
under this Plan are those who are Non-employee Directors.

5. Common Stock Available for Awards. Subject to the provisions of paragraph 17
hereof, no Award shall be granted if it shall result in the aggregate number of
shares of Common Stock issued under the Plan plus the number of shares of Common
Stock covered by or subject to Awards then outstanding (after giving effect to
the grant of the Award in question) to exceed 2,000,000 shares. No more than
1,000,000 shares of Common Stock shall be available for Awards other than
Options or SARs. The number of shares of Common Stock that are the subject of
Awards under this Plan that are forfeited or terminated, expire unexercised, are
settled in cash in lieu of Common Stock or in a manner such that all or some of
the shares covered by an Award are not issued to a Participant or are exchanged
for Awards that do not involve Common Stock, shall again immediately become
available for Awards hereunder. If the Grant Price or other purchase price of
any Option or other Award granted under the Plan is satisfied by tendering
shares of Common Stock to the Company by either actual delivery or by
attestation, or if the tax withholding obligation resulting from the settlement
of any such Option or other Award is satisfied by tendering or withholding
shares of Common Stock, only the number of shares of Common Stock issued net of
the shares of Common Stock tendered or withheld shall be deemed delivered for
purposes of determining the maximum number of shares of Common Stock available
for delivery under the Plan. Shares of Common Stock delivered under the Plan in
settlement, assumption or substitution of outstanding awards or obligations to
grant future awards under the plans or

 

4


--------------------------------------------------------------------------------


arrangements of another entity shall not reduce the maximum number of shares of
Common Stock available for delivery under the Plan, to the extent that such
settlement, assumption or substitution is a result of the Company or an
Affiliate acquiring another entity or an interest in another entity. The
Committee may from time to time adopt and observe such procedures concerning the
counting of shares against the Plan maximum as it may deem appropriate. The
Board and the appropriate officers of the Company shall from time to time take
whatever actions are necessary to file any required documents with governmental
authorities, stock exchanges and transaction reporting systems to ensure that
shares of Common Stock are available for issuance pursuant to Awards.

 

6. Administration. (a) This Plan shall be administered by the Committee except
as otherwise provided herein.

(b)  Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of this Plan. The Committee may, in its
discretion, provide for the extension of the exercisability of an Employee
Award, accelerate the vesting or exercisability of an Employee Award, eliminate
or make less restrictive any restrictions applicable to an Employee Award, waive
any restriction or other provision of this Plan (insofar as such provision
relates to Employee Awards) or an Employee Award or otherwise amend or modify an
Employee Award in any manner that is either (i) not adverse to the Participant
to whom such Employee Award was granted or (ii) consented to by such
Participant. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in this Plan or in any Award in the manner and to
the extent the Committee deems necessary or desirable to further the Plan
purposes. Any decision of the Committee, with respect to Employee Awards, in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.

(c)  No member of the Committee or officer of the Company to whom the Committee
has delegated authority in accordance with the provisions of paragraph 7 of this
Plan shall be liable for anything done or omitted to be done by him or her, by
any member of the Committee or by any officer of the Company in connection with
the performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.

(d)  The Board shall have the same powers, duties, and authority to administer
the Plan with respect to Director Awards as the Committee retains with respect
to Employee Awards as described above.

7. Delegation of Authority. Following the authorization of a pool of cash or
shares of Common Stock to be available for Awards, the Committee may authorize
the Chief Executive Officer of the Company or a committee consisting solely of
members of the Board to grant individual Employee Awards from such pool pursuant
to such conditions or limitations as the Committee may establish. The Committee
may also delegate to the Chief Executive Officer and to other executive officers
of the Company its administrative duties under this Plan (excluding its granting
authority) pursuant to such conditions or limitations as the Committee may
establish. The Committee may engage or authorize the engagement of a third party
administrator to carry out administrative functions under the Plan.

8. Employee Awards. (a) The Committee shall determine the type or types of
Employee Awards to be made under this Plan and shall designate from time to time
the Employees who are to be the recipients of such Awards. Each Employee Award
may, in the discretion of the Committee, be embodied in an Employee Award
Agreement, which shall contain such terms, conditions and limitations as shall
be determined by the Committee in its sole discretion and, if required by the
Committee, shall be signed by the Participant to whom the Employee Award is
granted and by an Authorized Officer for and on behalf of the Company. Employee
Awards may consist of those listed in this paragraph 8(a) and may be granted
singly, in combination or in tandem. Employee Awards may also be granted in
combination or in tandem with, in replacement of, or as alternatives to, grants
or rights under this Plan or any other employee plan of the Company or any of
its Affiliates, including the plan of any acquired entity. An Employee Award may
provide for the grant or issuance of additional, replacement or alternative
Employee Awards upon the occurrence of specified events. All or part of an
Employee Award may be subject to conditions established by the Committee, which
may include, but are not limited to, continuous service with the Company and its
Affiliates, achievement of specific business objectives, increases in specified
indices, attainment of specified growth rates and other comparable measurements
of performance. Upon the termination of employment by a Participant who is an
Employee, any unexercised, deferred, unvested or unpaid Employee Awards shall be
treated as set forth in the applicable Employee Award Agreement or as otherwise
specified by the Committee.

 

5


--------------------------------------------------------------------------------


(i)  Option. An Employee Award may be in the form of an Option. On the Grant
Date, the Grant Price of an Option shall be not less than the Fair Market Value
of the Common Stock subject to such Option. The term of the Option shall extend
no more than 10 years after the Grant Date. Options may not include provisions
that “reload” the option upon exercise. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Options awarded to Employees
pursuant to this Plan, including the Grant Price, the term of the Options, the
number of shares subject to the Option and the date or dates upon which they
become exercisable, shall be determined by the Committee.

(ii)  Stock Appreciation Rights. An Employee Award may be in the form of a SAR.
On the Grant Date, the Grant Price of a SAR shall be not less than the Fair
Market Value of the Common Stock subject to such SAR. The holder of a tandem SAR
may elect to exercise either the option or the SAR, but not both. The exercise
period for a SAR shall extend no more than 10 years after the Grant Date.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any SARs awarded to Employees pursuant to this Plan, including the
Grant Price, the term of any SARs and the date or dates upon which they become
exercisable, shall be determined by the Committee.

(iii)  Stock Award. An Employee Award may be in the form of a Stock Award. The
terms, conditions and limitations applicable to any Stock Awards granted to
Employees pursuant to this Plan shall be determined by the Committee; provided
that any Stock Award which is not a Performance Award shall have a minimum
Restriction Period of one year from the Grant Date, provided that (i) the
Committee may provide for earlier vesting upon a termination of employment by
reason of death, Disability or normal retirement, and (ii) such one-year minimum
Restriction Period shall not apply to a Stock Award that is granted in lieu of
salary or bonus.

(iv)  Cash Award. An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to any Cash Awards granted to
Employees pursuant to this Plan shall be determined by the Committee.

(v)  Performance Award. Without limiting the type or number of Employee Awards
that may be made under the other provisions of this Plan, an Employee Award may
be in the form of a Performance Award. The terms, conditions and limitations
applicable to any Performance Awards granted to Employees pursuant to this Plan
shall be determined by the Committee; provided that any Stock Award which is a
Performance Award shall have a minimum Restriction Period of one year from the
Grant Date, provided that the Committee may provide for earlier vesting upon a
termination of employment by reason of death, Disability or normal retirement.
The Committee shall set performance goals in its discretion which, depending on
the extent to which they are met, will determine the value and/or amount of
Performance Awards that will be paid out to the Employee.

(A)  Non-qualified Performance Awards. Performance Awards granted to Employees
that are not intended to qualify as qualified performance-based compensation
under Section 162(m) of the Code shall be based on achievement of such goals and
be subject to such terms, conditions and restrictions as the Committee or its
delegate shall determine.

(B)  Qualified Performance Awards. Performance Awards granted to Employees under
the Plan that are intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-established,
objective Performance Goals established by the Committee prior to the earlier to
occur of (x) 90 days after the commencement of the period of service to which
the Performance Goal relates or (y) the lapse of 25% of the period of service
(as scheduled in good faith at the time the goal is established), and in any
event while the outcome is substantially uncertain. A Performance Goal is
objective if a third party having knowledge of the relevant facts could
determine whether the goal is met. Such a Performance Goal may be based on one
or more business criteria that apply to the Employee, one or more business
segments, units or divisions of the Company, or the Company as a whole, and if
so desired by the Committee, by comparison with a peer group of companies.

 

6


--------------------------------------------------------------------------------


A Performance Goal may include one or more of the following:

 

 

 

 

•

Stock price measures (including but not limited to growth measures and total
shareholder return);

 

 

 

•

Earnings per share (actual or targeted growth);

 

 

 

•

Earnings before interest, taxes, depreciation, and amortization (“EBITDA” );

 

 

 

•

Economic value added (“EVA” );

 

 

 

•

Net income measures (including but not limited to income after capital costs and
income before or after taxes);

 

 

 

•

Operating income;

 

 

 

•

Cash flow measures;

 

 

 

•

Return measures (including but not limited to return on assets and return on
equity);

 

 

 

•

Market share;

 

 

 

•

Product quality measures;

 

 

 

•

Succession planning;

 

 

 

•

Margins; and

 

 

 

•

Corporate values measures (including but not limited to ethics compliance,
environmental, and safety).

        Unless otherwise stated, such a Performance Goal need not be based upon
an increase under a particular business criterion and could include, for
example, maintaining the status quo or limiting economic losses (measured, in
each case, by reference to specific business criteria). In interpreting Plan
provisions applicable to Performance Goals and Qualified Performance Awards, it
is the intent of the Plan to conform with the standards of Section 162(m) of the
Code and Treasury Regulation §1.162-27(e)(2)(i), as to grants to those Employees
whose compensation is, or is likely to be, subject to Section 162(m) of the
Code, and the Committee in establishing such goals and interpreting the Plan
shall be guided by such provisions. Prior to the payment of any compensation
based on the achievement of Performance Goals, the Committee must certify in
writing that applicable Performance Goals and any of the material terms thereof
were, in fact, satisfied. Subject to the foregoing provisions, the terms,
conditions and limitations applicable to any Qualified Performance Awards made
pursuant to this Plan shall be determined by the Committee.

(b)  Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Employee Awards made hereunder:

(i)  no Participant may be granted, during any fiscal year, Employee Awards
consisting of Options or SARs (including Options or SARs that are granted as
Performance Awards) that are exercisable for more than 100,000 shares of Common
Stock;

(ii)  no Participant may be granted, during any calendar year, Employee Awards
consisting of Stock Awards (including Stock Awards that are granted as
Performance Awards) covering or relating to more than 100,000 shares of Common
Stock (the limitation set forth in this clause (ii), together with the
limitation set forth in clause (i) above, being hereinafter collectively
referred to as “Stock Based Awards Limitations” ); and

(iii)  no Participant may be granted Employee Awards consisting of cash
(including Cash Awards that are granted as Performance Awards) in respect of any
fiscal year having a value determined on the Grant Date in excess of $1,000,000.

9. Director Awards. (a) The Board may grant Director Awards to the Non-employee
Directors of the Company from time to time in accordance with this paragraph 9.
Director Awards may consist of those listed in this paragraph 9 and may be
granted singly, in combination or in tandem. Each Director Award may, in the
discretion of the Board, be embodied in a Director Award Agreement, which shall
contain such terms, conditions and limitations as shall be determined by the
Board in its sole discretion and, if required by the Board, shall be accepted by
the Participant to whom the Director Award is granted and signed by an
Authorized Officer for and on behalf of the Company.

7


--------------------------------------------------------------------------------


(i)  Stock Awards. A Director Award may be in the form of a Stock Award. A
Non-employee Director may not sell, transfer, assign, pledge or otherwise
encumber or dispose of any portion of a Stock Award until he or she terminates
service as a Non-employee Director, and any attempt to sell, transfer, assign,
pledge or encumber any portion of the Stock Award prior to such time shall have
no effect. Any additional terms, conditions and limitations applicable to any
Stock Awards granted to a Non-employee Director pursuant to this Plan shall be
determined by the Board.

(ii)  Performance Awards. Without limiting the type or number of Director Awards
that may be made under the other provisions of this Plan, a Director Award may
be in the form of a Performance Award. A Non-employee Director may not sell,
transfer, assign, pledge or otherwise encumber or dispose of any portion of the
Performance Award until he or she terminates service as a Non-employee Director,
and any attempt to sell, transfer, assign, pledge or encumber any portion of the
Performance Award prior to such time shall have no effect. Any additional terms,
conditions and limitations applicable to any Performance Awards granted to a
Non-employee Director pursuant to this Plan shall be determined by the Board.
The Board shall set performance goals in its discretion which, depending on the
extent to which they are met, will determine the value and/or amount of
Performance Awards that will be paid out to the Non-employee Director.

(iii)  Non-qualified Stock Options. A Director Award may be in the form of a
Non-qualified Stock Option. On the Grant Date, the Grant Price of a
Non-qualified Stock Option shall be not less than the Fair Market Value of the
Common Stock subject to such Option. The term of the Non-qualified Stock Option
shall extend no more than 10 years after the Grant Date. Non-qualified Stock
Options may not include provisions that “reload” the option upon exercise.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Non-qualified Stock Options awarded to Directors pursuant to
this Plan, including the Grant Price, the term of the Non-qualified Stock
Options, the number of shares subject to the Non-qualified Stock Option and the
date or dates upon which they become exercisable, shall be determined by the
Committee.

(b)  Notwithstanding anything to the contrary contained in this Plan, no
Participant may be granted, during any fiscal year, Director Awards consisting
of Stock Awards (including Stock Awards that are granted as Performance Awards)
covering or relating to more than 5,000 shares of Common Stock (the limitation
set forth in this paragraph (b) being hereinafter referred to as a “Stock Based
Awards Limitation” ) or Non-qualified Stock Options for more than 10,000 shares
of Common Stock during any fiscal year.

10. Change in Control. Notwithstanding the provisions of paragraphs 8 and 9
hereof, unless otherwise expressly provided in the applicable Award Agreement,
or as otherwise specified in the terms of an Equity Award, in the event of a
Change in Control during a Participant’s employment (or service as a
Non-employee Director) with the Company or one of its Affiliates, each Equity
Award granted under this Plan to the Participant shall become immediately vested
and fully exercisable, with performance-based equity awards vested at target
level (regardless of the otherwise applicable vesting or exercise schedules or
performance goals provided for under the Award Agreement or the terms of the
Equity Award).

 

11. Payment of Awards.

(a)  General. Payment made to a Participant pursuant to an Award may be made in
the form of cash or Common Stock, or a combination thereof, and may include such
restrictions as the Administrator shall determine, including, in the case of
Common Stock, restrictions on transfer and forfeiture provisions. If such
payment is made in the form of Restricted Stock, the Administrator shall specify
whether the underlying shares are to be issued at the beginning or end of the
Restriction Period. In the event that shares of Restricted Stock are to be
issued at the beginning of the Restriction Period, the certificates evidencing
such shares (to the extent that such shares are so evidenced) shall contain
appropriate legends and restrictions that describe the terms and conditions of
the restrictions applicable thereto. In the event that shares of Restricted
Stock are to be issued at the end of the Restricted Period, the right to receive
such shares shall be evidenced by book entry registration or in such other
manner as the Administrator may determine.

(b)  Deferral. With the approval of the Administrator, amounts payable in
respect of Awards may be deferred and paid either in the form of installments or
as a lump-sum payment. The Administrator may permit selected Participants to
elect to defer payments of some or all types of Awards or any other compensation
otherwise payable by the Company in accordance with procedures established by
the Administrator and may provide that such deferred compensation may be payable
in shares of Common Stock. Any deferred payment pursuant to an Award, whether
elected by the Participant or specified by the Award Agreement or the terms of
the Award or by the Administrator, may be forfeited if and to the extent that
the Award Agreement or the terms of the Award so provide.

8


--------------------------------------------------------------------------------


(c)  Dividends, Earnings and Interest. Rights to dividends or Dividend
Equivalents may be extended to and made part of any Stock Award, subject to such
terms, conditions and restrictions as the Administrator may establish. The
Administrator may also establish rules and procedures for the crediting of
interest or other earnings on deferred cash payments and Dividend Equivalents
for Stock Awards.

(d)  Substitution of Awards. Subject to paragraphs 14 and 16, at the discretion
of the Committee, a Participant who is an Employee may be offered an election to
substitute an Employee Award for another Employee Award or Employee Awards of
the same or different type.

12. Option Exercise. The Grant Price shall be paid in full at the time of
exercise in cash or, if permitted by the Committee and elected by the optionee,
the optionee may purchase such shares by means of tendering Common Stock valued
at Fair Market Value on the date of exercise, or any combination thereof. The
Committee shall determine acceptable methods for Participants to tender Common
Stock or other Awards. The Committee may provide for procedures to permit the
exercise or purchase of such Awards by use of the proceeds to be received from
the sale of Common Stock issuable pursuant to an Award. The Committee may adopt
additional rules and procedures regarding the exercise of Options from time to
time, provided that such rules and procedures are not inconsistent with the
provisions of this paragraph.

An optionee desiring to pay the Grant Price of an Option by tendering Common
Stock using the method of attestation may, subject to any such conditions and in
compliance with any such procedures as the Committee may adopt, do so by
attesting to the ownership of Common Stock of the requisite value in which case
the Company shall issue or otherwise deliver to the optionee upon such exercise
a number of shares of Common Stock subject to the Option equal to the result
obtained by dividing (a) the excess of the aggregate Fair Market Value of the
shares of Common Stock subject to the Option for which the Option (or portion
thereof) is being exercised over the Grant Price payable in respect of such
exercise by (b) the Fair Market Value per share of Common Stock subject to the
Option, and the optionee may retain the shares of Common Stock the ownership of
which is attested.

13. Taxes. The Company or its designated third party administrator shall have
the right to deduct applicable taxes from any Employee Award payment and
withhold, at the time of delivery or vesting of cash or shares of Common Stock
under this Plan, an appropriate amount of cash or number of shares of Common
Stock or a combination thereof for payment of taxes or other amounts required by
law or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes. The Committee
may also permit withholding to be satisfied by the transfer to the Company of
shares of Common Stock theretofore owned by the holder of the Employee Award
with respect to which withholding is required. If shares of Common Stock are
used to satisfy tax withholding, such shares shall be valued based on the Fair
Market Value when the tax withholding is required to be made.

14. Amendment, Modification, Suspension or Termination of the Plan. The
Committee may amend, modify, suspend or terminate this Plan for the purpose of
meeting or addressing any changes in legal requirements or for any other purpose
permitted by law, except that (i) any amendment, modification, suspension, or
termination of paragraph 9 of this Plan shall be approved by the Board, (ii) no
amendment or alteration that would adversely affect the rights of any
Participant under any Award previously granted to such Participant shall be made
without the consent of such Participant and (iii) no amendment or alteration
shall be effective prior to its approval by the shareholders of the Company to
the extent such approval is required by applicable legal requirements or the
requirements of the securities exchange on which the Company’s stock is listed.
Notwithstanding anything herein to the contrary, without the prior approval of
the Company’s shareholders, Options issued under the Plan will not be repriced,
replaced, or regranted through cancellation or by decreasing the exercise price
of a previously granted Option.

15. Assignability. Unless otherwise determined by the Administrator and provided
in the Award Agreement or the terms of the Award, no Award or any other benefit
under this Plan shall be assignable or otherwise transferable except by will,
beneficiary designation or the laws of descent and distribution. In the event
that a beneficiary designation conflicts with an assignment by will, the
beneficiary designation will prevail. The Administrator may prescribe and
include in applicable Award Agreements or the terms of the Award other
restrictions on transfer. Any attempted assignment of an Award or any other
benefit under this Plan in violation of this paragraph 15 shall be null and
void.

16. Adjustments. (a) The existence of outstanding Awards shall not affect in any
manner the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the capital stock of the Company or its business or any merger or
consolidation of the Company, or any issue of bonds,

9


--------------------------------------------------------------------------------


debentures, preferred or prior preference stock (whether or not such issue is
prior to, on a parity with or junior to the existing Common Stock) or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding of any
kind, whether or not of a character similar to that of the acts or proceedings
enumerated above.

 

(b)  In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan, (ii) the number of shares of Common Stock covered by outstanding
Awards, (iii) the Grant Price or other price in respect of such Awards, (iv) the
appropriate Fair Market Value and other price determinations for such Awards,
and (v) the Stock Based Awards Limitations shall each be adjusted
proportionately by the Board as appropriate to reflect such transaction. In the
event of any other recapitalization or capital reorganization of the Company,
any consolidation or merger of the Company with another corporation or entity,
the adoption by the Company of any plan of exchange affecting Common Stock or
any distribution to holders of Common Stock of securities or property (other
than normal cash dividends or dividends payable in Common Stock), the Board
shall make appropriate adjustments to (i) the number of shares of Common Stock
covered by Awards, (ii) the Grant Price or other price in respect of such
Awards, (iii) the appropriate, Fair Market Value and other price determinations
for such Awards, and (iv) the Stock Based Awards Limitations to reflect such
transaction; provided that such adjustments shall only be such as are necessary
to maintain the proportionate interest of the holders of the Awards and
preserve, without increasing, the value of such Awards. In the event of a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Board shall be authorized (i) to assume under
the Plan previously issued compensatory awards, or to substitute new Awards for
previously issued compensatory awards, including Awards, as part of such
adjustment or (ii) to cancel Awards that are Options or SARs and give the
Participants who are the holders of such Awards notice and opportunity to
exercise for 30 days prior to such cancellation.

17. Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws. Certificates evidencing shares of Common Stock
delivered under this Plan (to the extent that such shares are so evidenced) may
be subject to such stop transfer orders and other restrictions as the
Administrator may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Administrator may cause a legend or legends to be placed
upon such certificates (if any) to make appropriate reference to such
restrictions.

18. Unfunded Plan. This Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Participants under this Plan, any such
accounts shall be used merely as a bookkeeping convenience, including
bookkeeping accounts established by a third party administrator retained by the
Company to administer the Plan. The Company shall not be required to segregate
any assets for purposes of this Plan or Awards hereunder, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any benefit to be
granted under this Plan. Any liability or obligation of the Company to any
Participant with respect to an Award under this Plan shall be based solely upon
any contractual obligations that may be created by this Plan and any Award
Agreement or the terms of the Award, and no such liability or obligation of the
Company shall be deemed to be secured by any pledge or other encumbrance on any
property of the Company. Neither the Company nor the Board nor the Committee
shall be required to give any security or bond for the performance of any
obligation that may be created by this Plan.

19. Right to Employment. Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment or other service relationship at any time, nor confer
upon any Participant any right to continue in the capacity in which he or she is
employed or otherwise serves the Company.

20. Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

21. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Iowa.

 

10


--------------------------------------------------------------------------------


22. Effectiveness. The Plan will be submitted to the shareholders of the Company
for approval at the 2004 annual meeting of shareholders scheduled to be held on
January 13, 2004 and, if approved, will become retroactively effective as of
January 1, 2004.

 

23. Termination. No Awards shall be made under the Plan after January 1, 2014.

 

 

 





















11

--------------------------------------------------------------------------------